Citation Nr: 0023728	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-17 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date, earlier than July 2, 
1998, for a rating in excess of 10 percent for low back 
disability.

2.  Entitlement to an increased rating for low back 
disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1992 to 
November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Montgomery Regional 
Office (RO) rating decisions which in May 1998 denied a 
rating in excess of 10 percent for the service-connected low 
back disability, and in September 1998, increased the rating 
of the service-connected low back disability from 10 to 20 
percent, effective July 2, 1998.  Although the rating of the 
service-connected low back disability was increased from 10 
to 20 percent by RO rating decision in September 1998, the 
increased rating claim remains in controversy where less than 
the maximum available benefit is awarded.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In his April 1999 substantive appeal, the veteran first 
raised a claim of entitlement to service connection for 
chronic neck disability.  As such claim has not yet been 
adjudicated by the RO, it is referred to the RO for initial 
adjudication.  See Kandik v. Brown, 9 Vet. App. 434 (1996); 
Hanson v. Brown, 9 Vet. App. 29 (1996).

Appellate consideration of the issue of entitlement to a 
rating in excess of 20 percent for the service-connected low 
back disability is held in abeyance pending completion of the 
development requested in the remand below.  With regard to 
the claim of entitlement to an effective date, earlier than 
July 2, 1998, for a rating in excess of 10 percent for low 
back disability, the Board finds it appropriate to forego 
adjudication of this issue at present while the claim of an 
increased rating for low back disability is under active 
consideration by the RO as these issues appear in essence to 
be inextricably intertwined.


REMAND

The veteran's claim of an increased rating for the service-
connected low back disability is well grounded as it is 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on his assertion that 
the impairment resulting therefrom has increased in severity.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992).  If a claim 
is well grounded, VA has a duty to assist in developing facts 
pertinent to the claim to include a thorough contemporaneous 
VA examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Service connection for the veteran's low back disability was 
granted by RO rating decision in June 1995, and a 10 percent 
rating was assigned.  The 10 percent rating assigned that 
disability was confirmed by Board decision dated April 16, 
1997.  

Subsequently, in October 1997, the veteran filed a claim of 
increased rating for his service-connected low back 
disability, alleging increased impairment resulting 
therefrom.  In support of his claim, he submitted medical 
records documenting treatment for low back disability in 
1997; he was also afforded VA orthopedic examination in March 
1998, documenting both objective manifestation of his low 
back disability and subjective complaints of pain and 
residual functional impairment.

After filing his increased rating claim in October 1997 and 
during the pendency of this appeal, the veteran appears to 
have sustained a low back injury at work in June 1998, 
requiring frequent treatment and therapy.

At his July 2000 Travel Board hearing, the veteran testified 
that he had low back pain, muscle spasms, and functional 
impairment associated with essentially any physical activity, 
suggesting that the severity of pain and impairment 
intensified since the last VA orthopedic examination in March 
1998.  The severity of his low back impairment reportedly 
increased again after his work-related injury in June 1998.  
He indicated that he was unable to continue his usual 
occupation requiring the use and exertion of his back 
following the June 1998 injury; he participated in VA Chapter 
31 vocational rehabilitation program, studying to become a 
teacher.  Thus, the veteran's complete VA vocational 
rehabilitation folder, if available, should be obtained by 
the RO for association with the claims file.

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  Thus, a thorough contemporaneous VA orthopedic 
examination should be conducted to assess the current 
severity of the veteran's service-connected low back 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected low back 
disability since October 1997.  After 
any necessary authorizations are 
obtained from the veteran, copies of 
complete relevant VA or private reports 
of treatment (not already of record) 
should be obtained and added to the 
claims folder.

2.  The RO should also obtain any 
Chapter 31 vocational rehabilitation 
folder and counseling records for 
association with the veteran's claims 
file.  Development undertaken with 
regard to the aforementioned must be 
documented for the record.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected low back disability.  The 
examination report should include a full 
description of all pertinent symptoms 
and clinical findings, and an assessment 
of the functional impairment resulting 
therefrom.  All findings should be 
recorded in detail.  The entire claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examination 
report must reflect a review of the 
claims folder.  The examiner should 
elicit all of the veteran's subjective 
complaints concerning his service-
connected low back disability and 
provide an opinion as to whether there 
is adequate pathology present to support 
each subjective complaint of pain.  The 
examiner should comment on the severity 
of the manifestations on the veteran's 
ability to function in the employment 
arena.  The examiner should also comment 
on whether there are other objective 
indications of the extent of the 
veteran's pain, such as visible 
manifestations on movement of the low 
back and functional impairment due to 
pain.  Symptoms associated with the 
service-connected low back disability 
should be distinguished from any 
coexisting, nonservice-connected 
symptomatology.  If it is impossible to 
so distinguish the symptoms, the 
examiner should so state for the record.

4.  The RO's review of the veteran's 
increased rating claim should include 
readjudication of the evidence 
considering 38 C.F.R. §§ 4.40 and 4.45, 
and specifically document consideration 
of 38 C.F.R. § 3.321(b)(1) (1999).  See 
Floyd v. Brown, 9 Vet. App. 88, 96 
(1996) (the Board is precluded from 
assigning an extraschedular rating in 
the first instance).

5.  The RO should review the examination 
report and other development requested 
above to ensure compliance with this 
remand.  If any development requested is 
not accomplished, remedial action should 
be taken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


